Order entered July 26, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00028-CV

                             THE STATE OF TEXAS, Appellant

                                               V.

     MESQUITE CREEK DEVELOPMENT, INC., A GEORGIA CORPORATION,
     RACETRAC PETROLEUM, INC., A GEORGIA CORPORATION, Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-05842-B

                                           ORDER
       The reporter’s record in this case is overdue. By order dated May 16, 2019, we granted

court reporter Robin N. Washington’s request for an extension of time to file the reporter’s

record and ordered her to file the record by June 3, 2019. By order dated June 21, 2019, we

granted court reporter Robin N. Washington’s second request for an extension of time to file the

reporter’s record and ordered her to file the reporter’s record by June 20, 2019. To date, Ms.

Washington has failed to comply with the Court’s order.

       Accordingly, we ORDER Robin N. Washington, to file (1) the reporter’s record, or (2)

written verification that appellants have not paid or made arrangements to pay for the reporter’s

record within FIFTEEN DAYS of the date of this order. We notify appellant that if we receive
verification it has not paid or made arrangements to pay for the reporter’s record, we will order

the appeal submitted without the reporter’s record. See Tex. R. App. P. 37.3(c).

        We expressly CAUTION Ms. Washington that failure to comply with this order WILL

result in the Court taking such action as is necessary to have Ms. Washington comply with the

Court’s orders, including an order that she not sit as a court reporter until she complies.

        We DIRECT the Clerk to send copies of this order to:

        Honorable Melissa Bellan
        Presiding Judge
        County Court at Law No. 2

        Robin N. Washington
        Official Court Reporter
        County Court at Law No. 2

        All parties


                                                         /s/     ROBERT D. BURNS, III
                                                                 CHIEF JUSTICE